Citation Nr: 0202862	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  97-20 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disorder 
and, if so, whether service connection is warranted.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1976 to 
January 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision by the RO that 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
back disorder.  



FINDINGS OF FACT

1.  In a January 1994 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
his service connection for a back disorder; the veteran did 
not appeal this denial.  

2.  The additional evidence added to the record in connection 
with the veteran's application to reopen his claim is 
relevant and is so significant it must be considered in order 
to fairly decide the merits of the claim.  

3.  The veteran is shown to have current back disability 
manifested by lumbar disc and joint disease that is likely 
due to service.  



CONCLUSIONS OF LAW

1.  New and material has been submitted to reopen the 
veteran's claim of service connection for a back disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  

3.  The veteran's back disability manifested by lumbar disc 
and joint changes is due to disease or injury that was 
incurred in his active military service.  38 U.S.C.A. 
§§ 1131, 5107, 7104 (West 1991); 38 C.F.R. § 3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The new law applies to all claims filed 
on or after the date of the law' s enactment, as well as to 
claims filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.   See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law.  Accordingly, the Board 
determines that the law does not preclude the Board from 
proceeding to an adjudication of the veteran's claim without 
again remanding the claim to the RO, as the requirements of 
the new law and regulations have essentially been satisfied.  

In this regard, the Board notes that, by virtue of the June 
1997 Statement of the Case and March 1998, November 1999, and 
April 2001 Supplemental Statements of the Case issued during 
the pendency of the appeal, the veteran and his 
representative have been advised of the law and regulations 
governing his claim, and have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  Furthermore, the 
veteran underwent a VA examination in conjunction with this 
appeal in January 1997.  Hence, the claim is ready to be 
considered on the merits.  

Historically, the veteran filed his original claim of service 
connection for a back disorder in January 1982.  By rating 
decision in March 1982, the RO denied the veteran's claim 
based on his failure to report for a VA examination.  

Subsequently, after the veteran appeared for a VA 
examination, the RO denied his claim in January 1983.  In a 
decision promulgated in June 1984, the Board denied his claim 
of service connection for a back disorder.  

Thereafter, the veteran again applied to reopen the claim of 
service connection, but the RO denied these applications in 
January 1987, June 1993 and January 1994.  The veteran did 
not appeal from these decisions.  

A claim will be reopened if new and material evidence has 
been submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally decided claim reopened under 38 U.S.C.A. § 5108.  

VA must then proceed to evaluate the merits of the claim, but 
only after ensuring that the duty to assist under the 
Veterans Claims Assistance Act of 2000 has been fulfilled.  
See generally, Elkins, 12 Vet. App. at 218-19; Veterans 
Claims Assistance Act of 2000.  

The Board notes that, while changes have been made under the 
VCAA in regard to 38 C.F.R. § 3.156(a), the new regulation 
does not apply because the veteran's claim to reopen a 
finally decided claim was not received on or after August 29, 
2001.  Duty to Assist, 66 Fed. Reg. 45620, 45620 (Aug. 29, 
2001).

In the case at hand, the evidence available for the RO's 
consideration in January 1994 includes: the veteran's service 
medical records that showed that he was treated on numerous 
occasions for lower back pain in 1981 and diagnosed with 
muscle spasms, chronic lower back pain, and chronic lumbar 
strain; a VA examination report, dated in September 1982 that 
stated that the veteran exhibited no objective signs of a 
back disability and that he could have psychological factors 
affecting his "low back syndrome;" and treatment records 
from VA dated from May 1983 through April 1992 that showed 
the veteran was treated for, among other things, low back 
pain and numbness in the right thigh and that he was 
diagnosed with low back pain exhibiting no lumbar 
radiculopathy.  

In October 1994, the veteran requested that his claim of 
service connection for a back disorder be reopened.  The 
additional evidence received since the January 1994 rating 
decision includes: a VA radiology report dated in December 
1990; a letter from a VA physician, dated in October 1994; 
treatment records from the New York VAMC, dated from 
September 1994 through September 1997; a VA examination 
report dated in January 1997; a letter from Joseph Accetta, 
Chiropractor, dated in September 1997; treatment records from 
Kings County Hospital Center, dated from April through 
December 1981; a letter from Dr. O.A. Lindefjeld, dated in 
August 1998; and a VA clinic note, dated in December 1999.  

The December 1990 VA radiology report revealed findings of no 
bone destruction, well-preserved disc spaces, slight 
straightening of the lordotic curve, slight scoliosis of the 
lumbar spine to the right, and the sacroiliac joint "patient 
bilaterally."  The radiologist diagnosed slight scoliosis of 
the lumbar spine to the right, straightening of the lordotic 
curve, and no bone abnormalities.  

The October 1994 letter from a VA physician stated that the 
veteran had had complaints of low back pain since 1981 and 
was diagnosed with spinal stenosis secondary to degenerative 
bone disease.  

The treatment records, dated from September 1994 through 
September 1997, from VA revealed that the veteran was treated 
for, among other things, complaints of low back pain with 
occasional pain radiating down the lower extremities.  The 
diagnoses included those of chronic low back pain, 
osteoarthritis of the lumbar spine, a L4-5 diffuse disc bulge 
with moderate spinal stenosis, and lumbar radiculopathy.  

The January 1997 VA examination report stated that the 
veteran had complaints of chronic low back pain with 
occasional radiation to the lower extremities and required 
assistance with ambulation after one block.  

Upon examination, the examiner noted that the veteran was 
moderately overweight and exhibited paraspinal lumbo-sacral 
tenderness on palpation.  His straight leg raises were 
negative, bilaterally, and the veteran experienced stiffness 
with range of motion.  The veteran's muscle power was within 
functional limits, and he was neurologically intact.  
Ambulation was normal without assistance, but the veteran had 
difficulty with heel/toe walking.  

The VA examiner noted that the veteran did not exhibit any 
postural abnormalities or fixed deformities or neurological 
involvement.  As to previous diagnostic testing, the examiner 
referred to a 1994 CT Scan of the lumbo-sacral spine that 
noted a congenital spinal stenosis with diffuse L4-5 disc 
bulge "with moderate spinal stenosis" and an x-ray study of 
the lumbo-sacral spine diagnosing bilateral osteoarthritis of 
the L5-S1 facet joints.  In conclusion, the examiner 
diagnosed the veteran with degenerative joint disease of the 
lumbo-sacral spine superimposed on congenital spinal 
stenosis.  

In a September 1997 letter, Joseph Accetta, Chiropractor, 
stated that he had treated the veteran in 1982 for a low back 
disorder, but the files were destroyed in 1990.  

The treatment records from the Kings County Hospital Center, 
dated from April through December 1981, showed that the 
veteran was treated for complaints of low back pain.  X-ray 
studies revealed that the bodies of the lumbar spine and 
intervertebral spaces were intact, the pedicles were normal, 
no fractures were seen, and the lordotic curve was intact.  
The examiner diagnosed the veteran with a lumbo-sacral 
sprain.  

The August 1998 letter from Dr. O.A. Lindefjeld stated that, 
given the CT Scan performed in August 1995, diagnosing a L4-5 
diffuse bulge with moderate spinal stenosis, and the VA 
examination in January 1997, diagnosing degenerative joint 
disease of the lumbo-sacral spine superimposed on congenital 
spinal stenosis, the veteran's current back disability was 
"definitely related to his [b]ack problems which date[d] 
back to 1978 while in service."  Dr. Lindefjeld had reviewed 
the veteran's claims file in conjunction with rendering this 
opinion.  

Finally, the VA clinic note, dated in December 1999, 
demonstrated that magnetic resonance imaging (MRI) was 
performed and revealed a disc protrusion at the L4-L5 level 
compressing the left L4 nerve root.  The note further stated 
that "[d]isc disease and nerve root compression [were] not 
usually seen on a regular lumbar xray [sic], and might 
manifest by indirect findings, like narrowing of the disc 
space of abnormal curvature of the spine.  The duration of 
the disc disease [could] not be determined."  

This evidence was not previously of record and the 
information contained therein cannot be said to be cumulative 
in nature, as it includes evidence that the veteran currently 
suffers from a back disability that is related to his active 
military service.  The Board finds that the new evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

Thus, the Board finds that the veteran has presented new and 
material evidence to reopen his claim of service connection 
for a back disorder.  

Once the veteran's claim has been reopened, the Board must 
then determine whether service-connected benefits are 
warranted.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 C.F.R. § 3.303(a).  

Service connection may also be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

After carefully reviewing the veteran's claims file, the 
Board concludes that the preponderance of the evidence shows 
that the veteran has current back disability manifested by 
lumbar disc and joint changes due to disease or injury that 
was incurred in service.  The service medical records in this 
regard show that he was treated on numerous occasions for low 
back pain and was diagnosed with, among other things, chronic 
lumbar sprain.  

Following service, the veteran is shown to have sought 
treatment from VA beginning in 1983 for complaints of low 
back pain.  The treatment records further reveal that the 
veteran was diagnosed with chronic low back pain, 
osteoarthritis of the lumbar spine, a L4-5 diffuse disc bulge 
with moderate spinal stenosis, and lumbar radiculopathy.  

Likewise, the VA examiner in January 1997 diagnosed the 
veteran with degenerative joint disease of the lumbo-sacral 
spine superimposed on congenital spinal stenosis.  Even 
though the veteran has been diagnosed with congenital spinal 
stenosis, the veteran was also diagnosed with a L4-5 diffuse 
bulge and degenerative joint disease of the lumbo-sacral 
spine that has been linked to his active military service.  

Particularly, the August 1998 letter from Dr. Lindefjeld 
states that the veteran's current back disability was 
"definitely related to his [b]ack problems which date[d] back 
to 1978 while in service."  

Accordingly, the Board finds that service connection for the 
veteran's back disability manifested by degenerative disc and 
joint disease is warranted.  



ORDER

As new and material evidence has been presented to reopen his 
claim and establish service connection for a back disability 
manifested by lumbar disc and joint disease, the appeal is 
allowed.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

